Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 13, 2017

The Court of Appeals hereby passes the following order:

A18A0384. KELINNET ORTIZ v. THE STATE.

      In September 2014, Kelinnet Ortiz entered an Alford 1 plea to armed robbery,
and the trial court imposed a 20-year sentence, with the first 10 years to be served in
prison, and the remainder to be served on probation. In May 2015, Ortiz filed a
motion to modify her sentence. The trial court denied the motion on June 12, 2015,
and Ortiz filed a notice of appeal on June 26, 2017. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Ortiz’s notice of appeal is
untimely, as it was filed more than two years after entry of the trial court’s order.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).